EXHIBIT 10.1


NMI Holdings, Inc.
Change in Control Severance Benefit Plan


I.
PURPOSE

NMI Holdings, Inc. (the “Company”) has established this Change in Control
Severance Benefit Plan (the “Plan”) in order to assure the Company that it will
have the continued dedication of specified executives and employees and
eliminate the distractions of personal uncertainties associated with potential
transactions that the Company may undertake in the future by providing for
certain benefits and payments to those executives who experience qualifying
terminations of employment in connection with such transactions, as described
herein.
II.
PLAN TERM

The Plan is effective as of February 16, 2017 (the “Effective Date”), and it
will remain in effect unless it is amended or terminated sooner by the Company.
If a Change in Control occurs, the Plan shall continue in full force and effect
until all obligations under the Plan have been satisfied.
III.
AMENDMENT; TERMINATION

Prior to the occurrence of a Change in Control, the Plan may be amended or
terminated by the Committee; provided, however, that during the 12 months prior
to a Change in Control, the Committee may not amend the plan in any manner that
adversely affects the rights or benefits of any Participant without such
Participant’s consent. Following the occurrence of a Change in Control, the Plan
may not be amended or terminated in any respect that adversely affects the
rights or benefits of any Participant and may not be terminated until all
obligations under the Plan have been satisfied.
IV.
ADMINISTRATION

The Plan shall be administered by the Committee, which shall have full and
exclusive power to interpret the Plan and to adopt rules, regulations and
guidelines to carry out the Plan as it deems necessary or appropriate. Any
Committee decision in interpreting and administering the Plan shall lie within
its sole and absolute discretion and shall be final, conclusive and binding on
all parties concerned. Notwithstanding anything in the Plan to the contrary,
following a Change in Control, a Participant shall have the right to challenge
any determination by Committee regarding such Participant’s rights under the
Plan in a court or tribunal of competent jurisdiction and the Committee’s
determination shall be subject to de novo review. Such de novo standard shall
apply notwithstanding the grant of full discretion hereunder to the Committee or
any person or characterization of any decision by the Committee or by such
person as final, binding or conclusive on any party.
V.
ELIGIBILITY

From time to time, the Committee may, in its sole discretion, designate in
writing the names of the employees who shall be eligible for benefits under the
Plan. Promptly following the date on which the Committee designates the
employees who shall be Participants in the Plan, the Committee shall deliver
each Participant a written notice of participation which specifies the
Participant’s applicable Severance Multiple and COBRA Period. The Committee may
designate Participants at any time. The Committee may revoke employees as
Participants if, and only if, such Committee action occurs at least twelve
months prior to a Change in Control.
VI.
SEVERANCE BENEFITS

Upon a Qualifying Termination that occurs within 24 months following a Change in
Control, each Participant shall be entitled to receive the following benefits:
1.
A lump sum cash payment in an amount equal to (a) the Severance Multiple
multiplied by (b) the sum of (i) the Participant’s annual base salary in effect
as of the date of termination and (ii) the Participant’s target annual bonus for
the year in which the date of termination occurs (the “Severance Amount”),
which, subject to Section VII, shall be paid on the 60th day following the
Participant’s date of termination. For purposes of determining the Severance
Amount, the amount of the Participant’s



1

--------------------------------------------------------------------------------

EXHIBIT 10.1


annual base salary and target annual bonus will be determined without regard to
any reduction if such reduction is the reason for the Participant’s termination
of employment under the Plan under clause (a) or (b) of the definition of Good
Reason.
2.
A lump sum cash payment in an amount equal to the cost of (a) the monthly
premiums for medical coverage for the Participant and his or her eligible
dependents pursuant to Section 4980B(f) of the Code (or any successor provision
thereof) in effect as of the date of termination, less the active employee rate
for such coverage, multiplied by (b) the number of months in the COBRA Period,
which amount, subject to Section VII, shall be paid on the 60th day following
the Participant’s date of termination (the “COBRA Amount”). For avoidance of
doubt, the COBRA Period will be set to align with the Severance Multiple, but
stated on a monthly basis (e.g., a 2.0 multiple would be 24 months, while a 1.5
multiple would be 18 months).

3.
A lump sum cash payment in an amount equal to (a) the Participant’s target
annual bonus for the fiscal year of termination, multiplied by (b) a fraction,
the numerator of which is the number of days that have elapsed through the date
of termination during the fiscal year of the Company in which the date of
termination occurs, and the denominator of which is the total number of days in
such fiscal year, which amount, subject to Section VII, shall be paid on the
60th day following the Participant’s date of termination. The amount of the
Participant’s target annual bonus will be determined without regard to any
reduction if such reduction is the reason for the Participant’s termination of
employment under the Plan under clause (b) of the definition of Good Reason (the
“Prorated Bonus”).

4.
A lump sum cash payment consisting of the Participant’s earned annual base
salary through the date of his or her termination of employment, which shall be
paid no later than the 30th day following the date of the Participant’s
termination of employment.

5.
Any annual incentive payment earned by the Participant for a prior award period
but not yet paid to the Participant as of his or her date of termination (other
than any portion of such annual incentive payment that was previously deferred,
which shall be paid in accordance with the applicable deferral arrangement and
any election thereunder), which shall be paid no later than the 15th day of the
third month following the last day of the fiscal year with respect to which such
incentive payment is earned.

6.
To the extent not paid or provided prior to the Participant’s date of
termination, any other amounts or benefits required to be paid or provided, or
which the Participant is eligible to receive under any plan, program, policy,
practice, contract or agreement of the Company or its affiliates through the
date of termination, including unreimbursed expenses due and owing to the
Participant under the Company’s expense reimbursement policy as of the date of
termination.

Upon a Qualifying Termination that occurs during the six-month period
immediately preceding the date on which a Change in Control occurs but after the
date a definitive transaction agreement is executed that contemplates such a
Change in Control, and it is reasonably demonstrated by the Participant that
such termination of employment was initiated by the acquiror or merger partner
in connection with the Change in Control, then, for purposes of the Plan, the
Participant’s employment shall be deemed to have terminated immediately
following the closing of the Change in Control, and the amount paid to the
Participant under this Plan shall be reduced by the amount of any severance
benefits paid to the Participant in connection with such termination of
employment or that the Participant is entitled to receive in connection with
such termination of employment pursuant to any other severance plan, policy or
Individual Agreement.
Participants who voluntarily terminate employment without Good Reason or
terminate employment due to death or Disability or are terminated by the Company
for Cause will not be eligible for benefits under the Plan.
Participants shall have no obligation to mitigate the severance obligations
under the Plan and compensation from a subsequent employer will not reduce
benefits under the Plan.
All payments and benefits under the Plan shall be less any required tax
withholdings.


2

--------------------------------------------------------------------------------

EXHIBIT 10.1


VII.
RELEASE REQUIREMENT

A Participant shall not be entitled to the Severance Amount, the COBRA Amount or
the Prorated Bonus unless the Participant executes a Separation Agreement and
Release of All Claims (the “Separation Agreement”) within 30 days (or 45 days,
if applicable law requires the Participant be entitled to consider the
Separation Agreement for a longer period), and the Separation Agreement becomes
effective in accordance with its terms prior to the 60th day following the
Participant’s date of termination.
VIII.
SEVERANCE BENEFITS REQUIRED BY OTHER AGREEMENT

If Participant is entitled to severance benefits under the Plan and one or more
other severance plans or agreements or an Individual Agreement, such Participant
shall only receive the severance benefits under the Plan (subject to receipt of
a signed (and unrevoked) Separation Agreement).
IX.
LIMITATION ON CERTAIN PAYMENTS

Anything in the Plan to the contrary notwithstanding, if the Accounting Firm (as
defined below) shall determine that receipt of all Payments (as defined below)
would subject the Participant to the excise tax under Section 4999 of the Code,
the Accounting Firm shall determine whether to reduce any of the Payments paid
or payable pursuant to the Plan (the “Agreement Payments”) so that the Parachute
Value (as defined below) of all Payments, in the aggregate, equals the Safe
Harbor Amount (as defined below). The Agreement Payments shall be so reduced
only if the Accounting Firm determines that the Participant would have a greater
Net After-Tax Receipt (as defined below) of aggregate Payments if the Agreement
Payments were so reduced. If the Accounting Firm determines that the Participant
would not have a greater Net After-Tax Receipt of aggregate Payments if the
Agreement Payments were so reduced, the Participant shall receive all Agreement
Payments to which the Participant is entitled hereunder.
If the Accounting Firm determines that aggregate Agreement Payments should be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give the Participant notice
to that effect and a copy of the detailed calculation thereof.
As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Participant pursuant to the Plan which should not have
been so paid or distributed (“Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of
the Participant pursuant to the Plan could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Safe
Harbor Amount hereunder. If the Accounting Firm, based upon the assertion of a
deficiency by the Internal Revenue Service against either the Company or the
Participant which the Accounting Firm believes has a high probability of
success, determines that an Overpayment has been made, the Participant shall pay
promptly (and in no event later than 60 days following the date on which the
Overpayment is determined) pay promptly any such Overpayment to the Company
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no amount shall be payable by
the Participant to the Company if and to the extent such payment would not
either reduce the amount on which the Participant is subject to tax under
Section 1 and Section 4999 of the Code or generate a refund of such taxes. If
the Accounting Firm, based upon controlling precedent or substantial authority,
determines that an Underpayment has occurred, any such Underpayment shall be
paid promptly (and in no event later than 60 days following the date on which
the Underpayment is determined) by the Company to or for the benefit of the
Participant together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code.
To the extent requested by the Participant, the Company shall cooperate with the
Participant in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Participant
(including without limitation, the Participant's agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant)
before, on or after the date of a change in ownership or control of the Company
(within the meaning of Q&A-2(b) of Treasury Regulation Section 1.280G-1 under
Section 280G of the Code), such that payments in respect of such services may be
considered reasonable compensation within the meaning of Q&A-9 and Q&A-40 to
Q&A-44 of Treasury Regulation Section 1.280G-1 under Section 280G of the Code
and/or exempt from the definition of the term “parachute payment” within the
meaning of Q&A-2(a) of Treasury Regulation Section 1.280G-1 under Section 280G
of the Code in accordance with Q&A-5(a) of Treasury Regulation Section


3

--------------------------------------------------------------------------------

EXHIBIT 10.1


1.280G-1 under Section 280G of the Code.
All determinations made by the Accounting Firm under this Section shall be
binding upon the Company and the Participant and shall be made as soon as
reasonably practicable and in no event later than 15 days following the date of
the Participant’s termination. All fees and expenses of the Accounting Firm
shall be borne solely by the Company.
The following terms shall have the following meanings for purposes of this
Section.
1.
“Accounting Firm” means a nationally recognized certified public accounting firm
that is selected by the Company for purposes of making the applicable
determinations hereunder and is reasonably acceptable to the Participant, which
firm shall not, without the Participant's consent, be a firm serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control.

2.
“Net After-Tax Receipt” means the present value (as determined in accordance
with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of
all taxes imposed on the Participant with respect thereto under Sections 1 and
4999 of the Code and under applicable state and local laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state
and local laws which applied to the Participant's taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to the Participant in the relevant tax year(s).

3.
“Parachute Value” of a Payment means the present value as of the date of the
Change in Control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.

4.
“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Participant, whether paid or payable pursuant to the Plan or otherwise.

5.
“Safe Harbor Amount” means (x) 3.0 times the Participant's “base amount,” within
the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.

  
X.
SECTION 409A

It is intended that payments and benefits made or provided under the Plan shall
not result in penalty taxes or accelerated taxation pursuant to Section 409A of
the Code. Any payments that qualify for the “short-term deferral” exception, the
separation pay exception or another exception under Section 409A of the Code
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under the Plan shall be treated as a separate payment of
compensation for purposes of applying the exclusion under Section 409A of the
Code for short-term deferral amounts, the separation pay exception or any other
exception or exclusion under Section 409A of the Code. All payments to be made
upon a termination of employment under the Plan may only be made upon a
“separation from service” under Section 409A of the Code to the extent necessary
in order to avoid the imposition of penalty taxes on a Participant pursuant to
Section 409A of the Code. In no event may a Participant, directly or indirectly,
designate the calendar year of any payment under the Plan including without
limitation through the timing of the delivery of the Separation Agreement, such
that, for the avoidance of doubt, any payment that may be paid in more than one
taxable year, depending on the date of delivery of the Release by a Participant,
shall be paid in the later taxable year.
Notwithstanding anything to the contrary in the Plan, all reimbursements and
in-kind benefits provided under the Plan that are subject to Section 409A of the
Code shall be made in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during a Participant’s lifetime (or during a shorter
period of time specified in the Plan); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense shall be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.


4

--------------------------------------------------------------------------------

EXHIBIT 10.1


Notwithstanding any other provision of the Plan to the contrary, if a
Participant is considered a “specified employee” for purposes of Section 409A of
the Code (as determined in accordance with the methodology established by the
Company as in effect on the date of the Participant’s termination of
employment), any payment that constitutes nonqualified deferred compensation
within the meaning of Section 409A of the Code that is otherwise due to such
Participant under the Plan during the six-month period immediately following
such Participant’s separation from service (as determined in accordance with
Section 409A of the Code) on account of such Participant’s separation from
service shall be accumulated and paid to such Participant on the first business
day of the seventh month following his separation from service (the “Delayed
Payment Date”), to the extent necessary to avoid penalty taxes or accelerated
taxation pursuant to Section 409A of the Code. If such Participant dies during
the postponement period, the amounts and entitlements delayed on account of
Section 409A of the Code shall be paid to the personal representative of his
estate on the first to occur of the Delayed Payment Date or 30 calendar days
after the date of such Participant’s death.
XI.
OTHER TERMS AND CONDITIONS



Unless otherwise specified in the Plan, all benefits of employment terminate as
of the Participant’s date of termination.
The Plan does not constitute a contract of employment or impose on the Company
any obligation to retain Participants. Nothing in the Plan will be deemed to
modify or affect in any way any Participant’s at-will status.
In the event of any conflict between this document and any other document,
instrument, or communication describing the policies or procedures with respect
to benefits for employees eligible to participate in the Plan, the terms of this
document will control.
The benefits under the Plan are provided entirely from the Company’s general
assets. No portion of the Plan is funded.
In the event any provision of the Plan is held to be in conflict with or in
violation of any federal, state or local statute, rule or decision, all other
provisions of the Plan shall continue in full force and effect.
The Plan shall be governed by the laws of the State of California.
XII.
CERTAIN DEFINITIONS



“Cause” means (a) “Cause” as defined in the Participant’s Individual Agreement
or (b) if the Participant is not subject to an Individual Agreement or it does
not define Cause: (i) conviction of, or plea of guilty or nolo contendere by,
the Participant for committing a felony under federal law or the law of the
state in which such action occurred, (ii) willful and deliberate failure on the
part of the Participant to perform his or her employment duties in any material
respect, (iii) dishonesty in the course of fulfilling the Participant’s
employment duties, or (iv) a material violation of the Company’s ethics and
compliance program. Following a Change in Control, any determination by the
Committee as to whether Cause exists shall be subject to de novo review.
“Change in Control” means the happening of any of the following events:
(a)
An acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended from
time to time (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any



5

--------------------------------------------------------------------------------

EXHIBIT 10.1


entity controlled by the Company, or (D) any acquisition by any entity pursuant
to a transaction which complies with clauses (i), (ii) and (iii) of subsection
(iii) of this definition; or
(b)
A change in the composition of the Board of Directors of the Company (the
“Board”) such that the individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that, for purposes of this definition,
any individual who becomes a member of the Board subsequent to the Effective
Date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of those individuals who are
members of the Board and who were also members of the Incumbent Board (or deemed
to be such pursuant to this proviso) shall be considered as though such
individual were a member of the Incumbent Board; provided further, that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board shall not be considered as a
member of the Incumbent Board; or

(c)
The consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock (or, for a non-corporate entity, equivalent
securities) and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (or, for a
non-corporate entity, equivalent securities), as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 30%
or more of, respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such entity except to the extent that such ownership existed prior
to the Business Combination, and (iii) at least a majority of the members of the
board of directors (or, for a non-corporate entity, equivalent body or
committee) of the entity resulting from such Business Combination were members
of the Incumbent Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Combination; or

(d)
The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control shall not have occurred
unless the Change in Control constitutes a “change in ownership” of the Company,
a “change in effective control” of the Company or a “change in the ownership of
a substantial portion of the assets” of the Company, in each case, as defined
under Section 409A of the Code.
“COBRA Period” means the period of months following the Participant’s
termination of employment set forth in the written notice of participation
provided to the Participant by the Company.
The “Code” means the Internal Revenue Code of 1986, as amended.


6

--------------------------------------------------------------------------------

EXHIBIT 10.1


“Committee” means the Compensation Committee of the Board, or any other
committee designated by the Board to administer the Plan.
“Disability” means (a) “Disability” as defined in the Participant’s Individual
Agreement or (b) if the Participant is not subject to an Individual Agreement or
it does not define disability, a condition entitling the Participant to receive
benefits under a long-term disability plan of the Company or an affiliate or, in
the absence of such a plan, the complete and permanent inability by reason of
illness or accident to perform the duties of the occupation at which a
Participant was employed or served when such disability commenced or, as
determined by the Committee, based upon medical evidence acceptable to it.
“Good Reason” means (a) a 10% reduction in the Participant’s base salary, (b) a
10% reduction in the Participant’s target annual incentive opportunity, (c) a
material diminution in the Participant’s title or position or the assignment to
the Participant of any duties or responsibilities (including reporting
responsibilities) materially inconsistent with the Participant’s position, or
(d) any relocation of the Participant’s principal place of business to a
location more than 30 miles from the Participant’s principal place of business
prior to such relocation. In order to invoke a termination for Good Reason, the
Participant shall provide written notice to the Company of the existence of one
or more of the conditions described in clauses (a) through (d) within 30 days
following the Participant’s knowledge of the initial existence of such condition
or conditions, specifying in reasonable detail the conditions constituting Good
Reason, and the Company shall have 30 days following receipt of such written
notice (the “Cure Period”) during which it may remedy the condition if such
condition is reasonably subject to cure. If the Company fails to remedy the
condition constituting Good Reason during the applicable Cure Period, the
Participant's “separation from service” (within the meaning of Section 409A of
the Code) must occur, if at all, within 60 days following such Cure Period in
order for such termination as a result of such condition to constitute a
termination for Good Reason.
“Individual Agreement” means an employment, consulting or similar agreement
between a Participant and the Company or one of its subsidiaries or affiliates.
“Participant” means any executive, employee or consultant of the Company that
the Committee has designated in writing as eligible to receive benefits under
the Plan in accordance with Section V.
“Qualifying Termination” means a termination of the Participant’s employment by
the Company without Cause or a resignation by the Participant with Good Reason.
“Severance Multiple” means the multiple set forth in the written notice of
participation provided to the Participant by the Company.




7